The opinion of the court was delivered by
Gordon, J.
The respondent was charged in the municipal court of the city of Seattle with violating section one of ordinance Ho. 3529 of said city, entitled, “An ordinance to define who are disorderly persons, to provide a punishment therefor, and repealing ordinance Ho. 1818 and ordinance Ho. 2360.” Section two of the ^ordinance is as follows:
“Every person enumerated and described in section one of this ordinance is a disorderly person and shall be deemed guilty of a misdemeanor, and upon conviction shall be' punished by a fine not exceeding $500, or imprisonment in the city jail for any time not exceeding one year.”
Respondent was convicted and sentenced to thirty days imprisonment in the city jail, and to pay a fine of $75. Thereafter he made application to the superior court of King county for a writ of review. The writ issued and was directed to the judge of the municipal court. The appellant *510moved to quash the writ upon several grounds, among others that the petitioner (respondent) had a remedy by appeal. The motion to quash was overruled and a judgment entered discharging the respondent from custody and taxing the costs of his prosecution to the appellant. The present appeal is from that judgment. "We have been furnished with no brief on the part of the respondent nor has he made any appearance in this court. We think the superior court erred in overruling the motion to quash. Section 11, ch. 64, Laws 1891, p. Ill (Bal. Code, § 753), provides for an appeal to the superior court from the judgment, order, or decision of the municipal court. Section 4, Session Laws 1895, p. 115 (Bal. Code, § 5741) is as follows:
“A writ of review shall be granted by any court, except a police or justice court, when an inferior tribunal, board or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board or officer, or one acting illegally, or to correct any erroneous or void proceeding, or a proceeding not according to the course of the common law, and there is no appeal, nor in the judgment of the court, any plain, speedy and adequate remedy at law.”
“It is a general rule that certiordri will not lie to review the proceedings of inferior courts or officers where a remedy by appeal, writ of error, or other mode of review, is given by statute.” Gregory v. Dixon, 7 Wash. 27 (34 Pac. 212).
See, also, State ex rel. Reser v. Superior Court, 13 Wash. 25 (42 Pac. 630). Respondent’s remedy was by appeal and not by writ of review, and on the authority of the above cited cases the judgment must be reversed and the cause remanded with directions to the superior court to quash the writ.
Soott, O. I., and Duebab, Aedebs and Reavis, JJ., concur.